Citation Nr: 1740449	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include bronchitis and pleural effusion, and to include residuals thereof.

2.  Entitlement to service connection for plantar warts.

3.  Entitlement to service connection for headaches (claimed as migraines).

4.  Entitlement to service connection for a sinus condition (to include sinusitis and allergic rhinitis).

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for an epididymal condition.

7.  Entitlement to service connection for a bilateral wrist condition.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for costochondritis (claimed as chest pain).

11.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a respiratory condition, headaches, a sinus condition, a right shoulder disability, and a bilateral wrist condition are addressed in the REMAND that follows the ORDER of this decision.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not reflect that the Veteran has had a current diagnosis of plantar warts during the period on appeal.

2.  Affording the Veteran the benefit of the doubt, the competent and probative evidence reflects it is at least as likely as not that his obstructive sleep apnea began during his active duty service.

3.  The competent and probative evidence of record does not reflect that the Veteran has had a current diagnosis of an epididymal condition during the period on appeal.

4.  The competent and probative evidence of record does not reflect that the Veteran has had a current diagnosis of hemorrhoids during the period on appeal.

5.  The competent and probative evidence of record does not reflect that the Veteran has had a current diagnosis of costochondritis during the period on appeal.

6.  The competent and probative evidence of record does not reflect that the Veteran has had a current diagnosis of TMJ during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for plantar warts have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for an epididymal condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to service connection for costochondritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for entitlement to service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims for service connection for plantar warts, obstructive sleep apnea, an epididymal condition, hemorrhoids, costochondritis, and TMJ, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

VA's duty to notify was satisfied by letters dated October 2008 and February 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, Tricare records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.

Plantar Warts

The Veteran's service treatment records reflect he was treated for plantar warts and tenderness on the ball of his right foot in July 1982.

At his April 2016 hearing before the Board, the Veteran testified that he currently has been prescribed inserts and orthotics to alleviate symptoms associated with plantar warts.  When asked if the Veteran had ever had any plantar warts removed or frozen off, he indicated he did not but that he had plantar fasciitis in his right heel, and underwent shockwave therapy to alleviate those symptoms.  He also stated that orthotics had greatly improved his situation.  Additionally, the Veteran indicated his current plantar warts were located on the side of his feet where his big toe was; he stated there was a round hump at that location and that they were calloused and that he was told there was no reason to have them removed.

At a February 2017 VA examination, the examiner determined that the Veteran's right foot plantar warts during service were an acute condition and noted that the current examination did not reveal any evidence of a plantar wart condition on either foot.  The examiner indicated that there was no evidence in the record of care for or treatment of plantar warts at any time following the Veteran's discharge from active duty service.

The Veteran's service treatment records contain the single aforementioned treatment note for right foot plantar warts in July 1982 and do not document any other symptoms/complaints of or treatment for any plantar wart condition.  In November 1977, August 1982, June 1986, March 1989, and April 1994 reports of medical history, as well as in his May 1998 report of medical history for separation purposes, the Veteran denied foot trouble.  November 1977, August 1982, July 1986, March 1989, April 1994, and May 1998 examinations also do not document any deformities or disabilities of the feet.

A review of the Veteran's post-service treatment records reflect no evidence of a plantar wart condition.  Although the Veteran has sought treatment with a podiatrist several times following separation from active duty service, to include a January 2014 evaluation for a right foot injury incurred one year prior while working on a ladder, with evidence of right foot plantar fasciitis and calcaneal spurs, none of the records indicate or even suggest that the Veteran has had plantar warts.  Moreover, the Veteran submitted private dermatology reports in support of his claims for service connection for benign nevi moles and subsequently for an increased rating for benign nevi moles and none of the dermatological records document any evidence of skin abnormalities of the feet, to include plantar warts.

The Board has considered the Veteran's statements that he has plantar warts and that he was given orthotics to help with the pain due to plantar warts.  However, the Board finds the examination report and treatment records to be more probative than the Veteran's statements because those records contain the conclusions of medical professionals following physical evaluations.  None of the post-service treatment records document any evidence of plantar warts.  Moreover, treatment records document that the Veteran was provided with orthotics to alleviate foot pain due to plantar fasciitis and calcaneal spurs and not for plantar warts.  Medical professionals, who have the requisite experience, training, and education, are more competent than the Veteran to determine whether he has plantar warts, and the Veteran has not demonstrated that he has any medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159.  

Accordingly, the Board finds the Veteran's claim for service connection for plantar warts must be denied because there is no evidence that he has ever had plantar warts, aside from an acute condition in 1982.  There is no evidence during the period on appeal, or even close to the period on appeal, that the Veteran has had a diagnosis of plantar warts, and for this reason, the Veteran's claim must be denied.  See Brammer, 3 Vet. App. at 225 (holding that in the absence of proof of a current disability, there can be no valid claim for service connection); see also McClain, 21 Vet. App. at 321. 

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Obstructive Sleep Apnea

The Veteran claims his currently diagnosed obstructive sleep apnea began during his active duty service and has continued since then.  Service treatment records are silent for symptoms, complaints, or treatment for obstructive sleep apnea.  

Post-service treatment records document that the Veteran was formally diagnosed as having obstructive sleep apnea in 2000, and has since been prescribed a continuous positive airway pressure (CPAP) machine to treat this condition.  

In a February 2009 statement, the Veteran's wife, a medical assistant at a children's heart clinic, indicated that the Veteran demonstrated symptoms of sleep apnea during his last tour of active duty from 1995 to 1998.  During that time, the Veteran was on shore duty and slept home every night, which made his medical condition "quite obvious" to her as his snoring would wake her up almost every night.  She stated that there were many nights that she witnessed the Veteran stop breathing for long periods of time and that she would have to elbow him, causing his body to "jolt" and resulting in his resuming breathing.  She further stated that within a year of the Veteran's separation from active duty his snoring became unbearable and the phases between breaths became longer in duration.

In support of his claim, the Veteran submitted a May 2010 letter from the Veteran's private family healthcare provider, C. D., M.D., which reflects that in June 2000 the Veteran's wife informed Dr. C. D. that her husband was snoring and that he stopped breathing in his sleep for fifteen to twenty seconds at a time.  Dr. C. D. indicated that the Veteran's August 2000 sleep study revealed severe obstructive sleep apnea/hypopnea and stated that sleep apnea is not something that develops overnight and that a person would not go from not having sleep apnea to then having severe sleep apnea in a short period of time, as this would most likely take years in the making.  Dr. C. D. also indicated while sleep apnea may be currently well known, in the year 2000, many lay persons would not know about sleep apnea.

At his April 2016 Board hearing, the Veteran testified that his sleep apnea symptoms began between 1995 and 1998 during his final period of active duty service.  In support of his claim, the Veteran submitted several lay statements from friends who indicated they had witnessed the Veteran's loud snoring in 1996 while on a camping trip.  The Veteran also reported he began to experience daytime somnolence during that time and that he would start nodding off while driving; he testified that he felt he was getting decent sleep but that he was tired all the time and never equated these symptoms to a medical issue.  The Veteran further testified that prior to his diagnosis of obstructive sleep apnea, his wife had placed an audio recorder next to him while he was sleeping which documented loud snoring and episodes where he ceased breathing.

At a February 2017 VA examination, the examiner diagnosed sleep apnea and determined that it was less likely than not (less than a 50 percent probability) that the Veteran's sleep apnea began during or was etiologically related to his active duty service, yet simultaneously reported the inability to provide an opinion without resorting to speculation.  The Board finds this opinion is devoid of probative value because of its inconsistent nature.

Based on the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea began during and has continued since his active duty service.  In finding so, the Board finds the Veteran's statements, the statements of his wife, who is a medical professional, and the letter from private practitioner Dr. C. D. to be highly probative evidence of record.  Accordingly, service connection for sleep apnea is granted.

Epididymal Condition (claimed as right testicular pain)

Service treatment records reflect that in March 1979 the Veteran sought treatment for sharp pain in the groin area which lasted for one week.  At that time, the Veteran was working in supply and lifting heavy boxes.  Examination revealed some tenderness in the groin area; there was no evidence of a hernia and the Veteran was diagnosed as having a muscle strain.  In October 1996 the Veteran sought treatment for intermittent but increasing dull pain in his right groin area; on physical examination, a small bulge was noted and he was diagnosed as having a right inguinal hernia.  The Veteran underwent a right hernia repair in May 1997.  A May 1998 examination for separation purposes notes right epididymal tenderness and the examiner noted the Veteran had epididymitis that was treated with an antibiotic.  In his May 1998 report of medical history, the Veteran acknowledged right inguinal hernia surgery in 1997 and indicated he still experienced chronic inguinal pain.

At his April 2016 hearing, the Veteran testified that he experienced problems with epididymis tenderness in 1998; he stated he felt it was related to his in-service 1997 right inguinal hernia repair and that his right testicle would become irritated or inflamed with pain.  He stated he experienced this pain for three to four months, which did not subside, and that an x-ray was performed which showed an inguinal hernia tear in his upper right section.  He testified that following this radiological finding, he underwent surgery in 1998 before he retired and examiners put mesh in.  The Veteran further indicated that for the first few years following that surgery he was fine and did not have any issues; thereafter, when picking up heavy objects he began to feel pain in the same area.  Yard work or moving anything heavy caused him to feel pain.

At a February 2017 VA genitourinary examination, the examiner found no objective medical evidence to explain the Veteran's subjective reports of pain and concluded there was no evidence of a diagnosable disability.  Post-service treatment records do not document any diagnosis of an epididymal condition.  

The Board acknowledges the Veteran's reports of occasional right testicular pain and finds him credible and competent to report such pain; however, without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the Board finds the February 2017 VA examination report and post-service treatment records to be more probative than the Veteran's statements because these records contain the conclusions of medical professionals following physical evaluations.  None of the post-service treatment records document any evidence of an epididymal disorder diagnosis.  Medical professionals, who have the requisite experience, training, and education, are more competent than the Veteran to determine whether he has a diagnosis of an epididymal condition, and the Veteran has not demonstrated that he has any medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159.  

Accordingly, the Board finds the Veteran's claim for service connection for an epididymal condition must be denied because there is no evidence that he has had a diagnosed disability during the period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321. 

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Hemorrhoids

Service treatment records reveal that the Veteran was diagnosed as having hemorrhoids in April 1993.  In November 1977, August 1982, June 1986, March 1989, and April 1994 reports of medical history, as well as in his May 1998 report of medical history for separation purposes, the Veteran did not report hemorrhoids.  November 1977, August 1982, July 1986, March 1989, April 1994, and May 1998 examinations also do not document any evidence of hemorrhoids.

At his April 2016 hearing before the Board, when asked if he has had continuous problems with hemorrhoids since service, the Veteran indicated that it was "kind of hard to determine" and that he was "not really sure.  The Veteran reported experiencing a painful, burning sensation in his posterior region which occurred "a couple" times a week with a duration of "a couple" hours, and which he attributed to hemorrhoids.  He denied any current treatment for what he believed were hemorrhoids. 

At a February 2017 VA examination, the examiner found no evidence of hemorrhoids.  Post-service treatment records similarly do not document any symptoms or complaints of or treatment for hemorrhoids.

The Board has considered the Veteran's statements regarding pain he feels, which he attributes to hemorrhoids.  As discussed above, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  The Board finds the examination report and treatment records to be more probative than the Veteran's statements because these records contain the conclusions of medical professionals following physical evaluations.  None of the post-service treatment records document any evidence of hemorrhoids.  Medical professionals, who have the requisite experience, training, and education, are more competent than the Veteran to determine whether he has a diagnosis of hemorrhoids, and the Veteran has not demonstrated that he has any medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159.  

Accordingly, the Board finds the Veteran's claim for service connection for hemorrhoids must be denied because there is no evidence that he has ever had hemorrhoids, aside from an acute condition in 1993.  There is no evidence during the period on appeal, or even close to the period on appeal that the Veteran has had a diagnosis of hemorrhoids, and for this reason, the Veteran's claim must be denied.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321. 

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Costochondritis (claimed as chest pain)

The Veteran claims he has costochondritis, described as chest pain, which is due to his active duty service.

Service treatment records reflect the Veteran complained of pleuritic chest pain at the time he was being treated for a pleural effusion in 1992.  In November 1992, the Veteran sought emergency care treatment after sustaining a kick to the chest during karate class.  On physical examination, there was pain to palpation of the costochondral junction of the left side with no contusions noted at the site of the blow or along the sternum.  The examiner diagnosed a costochondral inflammation and instructed the Veteran to take Motrin, follow up as needed, and avoid blows to the chest.  Post-service treatment records do not document any diagnosis of costochondritis.

At his April 2016 Board hearing, the Veteran testified that he experienced chronic chest pain, which he believed was due to his constant coughing.  At a February 2017 VA examination, the examiner found no objective medical evidence of costochondritis.

The Board recognizes that the Veteran has reported that he experiences chest pain and finds he is competent to report this symptom.  However, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Moreover, the Veteran has not demonstrated that he possesses the requisite medical experience, training, or education to diagnose costochondritis or to relate it to his active duty service.  See 38 C.F.R. § 3.159.  In this regard, the Board concludes that the findings of the February 2017 VA medical examiner, as well as the findings of the multiple medical providers who have evaluated the Veteran following his separation from active duty service, which do not document any evidence of costochondritis, to be more probative than the Veteran's statements.

Based on the foregoing, service connection for costochondritis must be denied because there is no evidence of a current disability during the appeal period.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321. 

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

TMJ

Service treatment records demonstrate that in September 1978 the Veteran complained of jaw and ear pain, which was diagnosed as bilateral otitis media.  In April 1998 the Veteran again complained of left jaw pain for three weeks, which worsened with chewing, and the examiner assessed TMJ.  The Veteran was instructed to follow up in two weeks and to also follow up with dental; however, there is no indication that he did so.  The Veteran reported TMJ on his May 1998 report of medical history for separation purposes; a May 1998 separation examination did not document any findings of TMJ.

At his April 2016 Board hearing, the Veteran testified he still suffered from shooting pain, usually on the left side of his jaw, that radiated to his left ear.  At a February 2017 examination, the examiner found no objective medical evidence of TMJ.  Post-service treatment records do not document any symptoms or complaints of or treatment for TMJ or jaw pain.  The record does contain July 2007 Tricare treatment notes which document jaw pain and tenderness to the left TMJ area following a bicycle accident; however, this treatment was provided to the Veteran's son, as those notes indicate the patient was seventeen years old and that his parent was in the room during the entire appointment.  

Based on the foregoing, the Board finds that service connection for TMJ must be denied because there is no evidence of a current disability during the appeal period.  The April 1998 notation assessed TMJ but did not provide a definitive diagnosis and the Veteran has not sought any treatment for TMJ or jaw pain since then.  Additionally, the Board finds the February 2017 VA examination to be highly probative evidence that the Veteran does not have a current TMJ disability.

The Board recognizes that the Veteran has reported that he continues to experience jaw pain and finds he is competent to report symptoms, such as pain.  However, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Moreover, the Veteran has not demonstrated that he possesses the requisite medical experience, training, or education to diagnose TMJ.  See 38 C.F.R. § 3.159.  In this regard, the Board concludes that the findings of the February 2017 VA medical examiner, as well as the findings of the multiple medical providers who have evaluated the Veteran following his separation from active duty service, which have not documented any evidence of TMJ, to be more probative than the Veteran's statements.

Based on the foregoing, service connection for TMJ must be denied because there is no evidence of a current disability during the appeal period.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321. 

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for plantar warts is denied.

Service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for an epididymal condition is denied.

Service connection for hemorrhoids is denied.

Service connection for costochondritis is denied.

Service connection for TMJ is denied.


REMAND

Respiratory Condition & Sinus Condition

Initially, the Board notes that the Veteran originally filed separate claims for service connection for bronchitis and a pleural effusion.  Given the evidence of record demonstrating treatment during the appeal period for bronchitis, upper respiratory infections, asthma, and chronic obstructive pulmonary disease, the Board has merged these issues to include all currently diagnosed respiratory conditions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Additionally, given the evidence of bronchitis and a pleural effusion during active duty service, the Board will also consider whether any of the Veteran's current respiratory disorders are residuals of his in-service respiratory symptom treatment.  

Moreover, although the Veteran originally claimed service connection for sinusitis, record contains current diagnoses of sinusitis as well as allergic rhinitis; therefore, the Board has also broadened this claim to include all sinus conditions.  See Clemons, 23 Vet. App. at 5.

At his April 2016 hearing before the Board, the Veteran provided testimony regarding his claims for a respiratory disorder and a sinus condition at the same time, given that he felt they were interrelated.  The Veteran testified that he had lived in the Washington, D.C. area since 1995 and that he has experienced continual, year round issues with sinusitis, postnasal drip, and watery eyes since then.  He reported he was prescribed an inhaler, but that he did not actively use it because he had an aversion to inhaling chemicals down his chest and into his lungs.  He acknowledged that he was prescribed Sinclair, Mucinex, and Allegra, which he actively took on a daily basis to help suppress his symptoms.  The Veteran indicated that he had a pleural effusion during service and that medical examiners were unable to determine the etiology of that condition; he reported that during service a large amount of fluid was extracted from his pleural sac, which was sent for testing, and that the results were inconclusive.  He also reported a three to four month bout of coughing during active duty and that his wife, a medical professional, told him he had walking pneumonia.  He testified that he continued to experience the same symptoms he had during service.  

The Veteran was afforded a February 2017 VA respiratory conditions and the examiner found that the Veteran did not have any respiratory disorders; notably, no pulmonary function tests were performed at that examination.  The examiner indicated that there was no objective evidence to support the Veteran's claims of bronchitis or pleural effusion, reasoning that those conditions were acute and had resolved.  However, as noted above, the evidence of record contains post-service treatment records from the period on appeal which reflect diagnoses of and treatment for bronchitis, upper respiratory infections, asthma, and chronic obstructive pulmonary disease.  Even though no respiratory disorders were found on examination, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. at 321.  Accordingly, a remand is required to afford the Veteran a new examination and to determine if any of his respiratory disorders diagnosed during the period of the claim began in or are etiologically related to his active duty service, to include as due to residuals of his in-service respiratory diagnoses.

The Veteran was also afforded a February 2017 VA examination to determine the etiology of his sinusitis.  The examiner found no diagnosis of sinusitis on examination and indicated the objective medical examination was normal and the Veteran's symptoms were subjective.  The examiner determined the Veteran's claimed sinusitis was less likely than not (less than a 50 percent probability) related to his active duty service, reasoning that his sinusitis during service was acute and that there was no evidence of continued care or treatment for sinusitis following discharge from service.  The Board finds that a new medical opinion is required because the examiner failed to consider the Veteran's post-service treatment records which document symptoms of and treatment for sinusitis and allergic rhinitis. 

Headaches (claimed as migraines)

At his April 2016 hearing before the Board, the Veteran testified that he experienced intermittent migraine headaches precipitated by sinus pressure and/or prolonged staring at a computer screen.  Post-service treatment records demonstrate the Veteran was formally diagnosed as having migraine headaches in April 2006.  

At a February 2017 VA examination, the Veteran reported his migraine headaches began in the 1990s and that he was treated with Motrin during service; the examiner noted a diagnosis of migraine headaches with an onset in 2006.  In a negative opinion, the examiner found the Veteran's migraine headaches were not due to his active duty service because there was no evidence of migraine headaches during service.  However, the examiner failed to discuss the service treatment records which are replete with complaints of headaches.  Moreover, the examiner discounted the Veteran's lay statements of migraines during and since service without providing a rationale for why those statements were not taken into consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Accordingly, a remand is required to obtain an adequate examination and opinion.  

Additionally, given the Veteran's statements at his April 2016 hearing before the Board that headaches can be brought on by sinus pressure, the Board finds that an opinion regarding whether the Veteran's headaches are due to or aggravated by a sinus condition must also be obtained on remand.

Right Shoulder Disability

Service treatment records reflect that in May 1981 the Veteran complained of right upper arm pain from his elbow to his acromioclavicular joint.  Pain was noted on retraction and there was also limitation of motion due to pain and the examiner assessed arthritis; however, this was not confirmed by x-rays.  The Veteran sought treatment in June 1981 for sore joints of the upper torso, shoulder, and elbows; musculoskeletal, neurological, and vascular examination were within normal limits and the Veteran was diagnosed as having muscle fatigue of an undetermined cause.  

At his April 2016 hearing, the Veteran testified that he injured his right shoulder during active duty service, but that he does not remember the exact injury.  He indicated that his shoulder was evaluated during service, that there was no tear, and that examiners attributed his shoulder pain to a sore or strained muscle.  He reported that currently, every so often when he picks things up and moves objects, he experiences right shoulder soreness which travels into his neck.  Pain is precipitated by yardwork, particularly raking.  He denied seeking any medical attention for his right shoulder condition and indicated that when he experienced bouts of pain or discomfort he would sit down and relax and let the pain wear off.

At a February 2017 VA examination, the examiner found no evidence of a right shoulder disability.  No radiological imaging was performed at this examination.  Given the in-service assessment of arthritis, which was made without radiological imaging, and which is required to confirm a diagnosis of arthritis, the Board finds a remand is required to provide the Veteran with x-rays to determine whether the Veteran has arthritis or any other right shoulder disability.

Bilateral Wrist Condition

The Veteran testified at his April 2016 hearing that he worked as a printer during his active duty service for approximately 70 to 80 percent of his military career.  He stated that during service he was constantly on a computer and that he was typing all the time.  The Veteran's service personnel records confirm that he was a lithograph equipment repairman for over twelve years of his active duty service.  The Veteran further testified that he felt that his current job, which he began immediately following active duty service, also required him to constantly be on a computer and that it aggravated his bilateral wrist condition.  He stated he had no issues with his wrists in the first five to seven years of his military career and that he became to experience "little twinges" in his wrists when he was in his late 20s or early 30s.  The Veteran acknowledged that following separation from active duty his condition became progressively worse and that he underwent bilateral carpal tunnel release in January and February 2010.

In a February 2017 opinion, a VA medical professional determined that it was less likely than not (less than a 50 percent probability) that the Veteran's bilateral carpal tunnel syndrome began in or was caused by his active duty service, reasoning that the initial diagnosis was in 2004, six years following his separation from service.  Then, the medical professional stated that he or she was unable to confirm whether the Veteran's carpal tunnel syndrome was incurred in or caused by military service without resorting to speculation.  Aside from being contradictory and confusing, this medical opinion fails to take into account the Veteran's lay statements regarding the onset and continuity of his symptoms.  See Buchanan, 451 F.3d at 1336.  Moreover, the examiner failed to consider probative evidence of record, such as a July 1999 treatment note documenting that the Veteran experienced right forearm and wrist pain at times and that he felt numbness in the first three fingers of his right hand on and off for the past few weeks.  Additional pertinent evidence includes a July 2004 treatment note which indicates the Veteran had a "several year history" of intermittent paresthesias of the bilateral medial forearms and hands and a February 2010 treatment note which documents that the Veteran experienced numbness and tingling in his upper extremities for the past sixteen years.  Based on the foregoing, a new medical opinion is required.

The Board acknowledges that the Veteran has reported that he broke his right wrist twice prior to service and points out that his November 1977 entrance medical examination is normal with no wrist abnormalities.  The Board finds there is not clear and unmistakable evidence that the Veteran had a right wrist condition, to include residuals of fractures, prior to his entrance to active duty and that he must be presumed to be in sound condition on entry to service.

While this case is in remand status, development to obtain all outstanding Tricare treatment records must also be accomplished.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding Tricare medical records and associate them with the evidence of record before the Board.

2.  Afford the Veteran a VA examination to determine the nature and etiology of all diagnosed respiratory disorders found during the period on appeal.  

All indicated diagnostic testing should be accomplished, to include pulmonary function tests (PFTs).  The examiner must be provided with and review in its entirety the Veteran's claims file, to include a copy of this remand.  The examiner must also elicit from the Veteran a full history of the onset and severity of his symptoms and record this in the examination report.

Following a comprehensive examination, a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Identify all respiratory disorders diagnosed during the period on appeal, to include, but not limited to, bronchitis, upper respiratory infections, asthma, and chronic obstructive pulmonary disease.  If the examiner feels that any of the diagnoses listed in the Veteran's post-service treatment records have been made in error, he or she must provide a rationale for that conclusion.

(b)  With regard to each separately diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that the respiratory disorder began in or is etiologically related to the Veteran's active duty service, to include as due to residuals of respiratory disorders documented in the Veteran's service treatment records.

In providing the opinions, the examiner must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service.  If the examiner finds the Veteran's statements to be not credible for any reason, he or she must provide supporting evidence for discounting any of the Veteran's statements.

The examiner must provide a detailed explanation for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Afford the Veteran a VA examination to determine the nature and etiology of all diagnosed sinus disorders found during the period on appeal.  All indicated diagnostic testing should be accomplished.  The examiner must be provided with and review in its entirety the Veteran's claims file, to include a copy of this remand.  The examiner must also elicit from the Veteran a full history of the onset and severity of his symptoms and record this in the examination report.

Following a comprehensive examination, a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Identify all sinus disorders diagnosed during the period on appeal, to include, but not limited to, sinusitis and allergic rhinitis.  If the examiner feels that any of the diagnoses listed in the Veteran's post-service treatment records have been made in error, he or she must provide a rationale for that conclusion.

(b)  With regard to each separately diagnosed sinus disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that the sinus disorder began in or is etiologically related to the Veteran's active duty service.

In providing the opinions, the examiner must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service.  If the examiner finds the Veteran's statements to be not credible for any reason, he or she must provide supporting evidence for discounting any of the Veteran's statements.

The examiner must provide a detailed explanation for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Afford the Veteran a VA examination to determine the nature and etiology of his headache condition (to include migraines).  All indicated diagnostic testing should be accomplished.  The examiner must be provided with and review in its entirety the Veteran's claims file, to include a copy of this remand.  The examiner must also elicit from the Veteran a full history of the onset and severity of his symptoms and record this in the examination report.

Following a comprehensive examination, a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches (to include migraines) began in or are etiologically related to the Veteran's active duty service.

(b)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches (to include migraines) are caused by his sinusitis.

(c)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches (to include migraines) are aggravated by his sinusitis.

(d)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches (to include migraines) are caused by his allergic rhinitis.

(e)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's headaches (to include migraines) are aggravated by his allergic rhinitis.

In providing the opinions, the examiner must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service.  If the examiner finds the Veteran's statements to be not credible for any reason, he or she must provide supporting evidence for discounting any of the Veteran's statements.

The examiner must provide a detailed explanation for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  Afford the Veteran a VA examination to determine the nature and etiology of all diagnosed right shoulder disabilities found during the period on appeal.  

Radiological imaging, such as x-rays, must be performed at this examination.  The examiner must be provided with and review in its entirety the Veteran's claims file, to include a copy of this remand.  The examiner must also elicit from the Veteran a full history of the onset and severity of his symptoms and record this in the examination report.

Following a comprehensive examination, a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Identify all right shoulder disabilities diagnosed during the period on appeal.

(b)  With regard to each separately diagnosed right shoulder disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that the right shoulder disability began in or is etiologically related to the Veteran's active duty service.

In providing the opinions, the examiner must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service.  If the examiner finds the Veteran's statements to be not credible for any reason, he or she must provide supporting evidence for discounting any of the Veteran's statements.

The examiner must provide a detailed explanation for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  Obtain a medical opinion to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The medical professional designated to provide the opinion must be provided with and review in its entirety the Veteran's claims file, to include a copy of this remand.  A new examination is only required if the medical professional designated to provide the opinion finds one is necessary.

The medical professional is informed that the Veteran is presumed to have entered service in sound condition with no preexisting bilateral wrist conditions.

The Board draws the examiner's attention, but in no way limits it, to the following evidence of record:

* A July 1999 treatment note documenting that the Veteran experienced right forearm and wrist pain at times and that he felt numbness in the first three fingers of his right hand on and off for the past few weeks;

* A July 2004 treatment note which indicates the Veteran had a "several year history" of intermittent paresthesias of the bilateral medial forearms and hands; and 

* A February 2010 treatment note which documents that the Veteran experienced numbness and tingling in his upper extremities for the past sixteen years.

Following a complete review of the evidence of record, and with consideration of the Veteran's lay statements, the medical professional must provide the following opinion:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral carpal tunnel syndrome began in or is etiologically related to his active duty service, to include as due to his job duties as a lithographer with significant computer usage.

In providing the opinion, the medical professional must consider and discuss the Veteran's lay statements regarding the symptoms he experienced during and since service.  If the medical professional finds the Veteran's statements to be not credible for any reason, he or she must provide supporting evidence for discounting any of the Veteran's statements.

The medical professional must provide a detailed explanation for the opinion provided.  If the medical professional is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

7.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

8.  In order to avoid an additional remand, the examination reports and opinions must be reviewed by the RO to ensure compliance with the Board's specific remand instructions.

9.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


